Case 2:18-cr-20073-AJT-DRG ECF No. 31 filed 09/21/20        PageID.212    Page 1 of 11




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                                 Criminal Case No. 18-20073
             Plaintiff,
v.                                               SENIOR U.S. DISTRICT JUDGE
                                                 ARTHUR J. TARNOW
ERICK HUGHES JOHNSON,

             Defendant.
                                       /

     OPINION AND ORDER GRANTING ERICK HUGHES JOHNSON’S MOTION FOR
                 EARLY RELEASE UNDER 18 U.S.C. § 3582 [28]

       Defendant-petitioner, Erick Hughes Johnson, was sentenced on September 28,

2018, to five years in prison for possession of a firearm in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. § 924(c), and for being a felon in

possession of firearms, in violation of 18 U.S.C. § 922(g)(1). (ECF No. 22,

PageID.91). On October 23, 2019, Johnson moved the Court to recommend that he

be placed in a Residential Reentry Center for the final twelve months of his sentence.

(ECF No. 23). On June 30, 2020, the Court appointed counsel for Johnson so that he

could “supplement or amend [that] petition given the change in circumstances

created by the effects of the pandemic.” (ECF No. 24, PageID.120-21). On August

18, 2020, Johnson moved for early release pursuant to 18 U.S.C. § 3582(c)(1)(A),

citing his age, health conditions, and the proliferation of COVID-19 at FCI Elkton.

(ECF No. 28, PageID.128). Following a hearing on August 31, 2020, the Court took

                                       1 of 11
Case 2:18-cr-20073-AJT-DRG ECF No. 31 filed 09/21/20         PageID.213    Page 2 of 11




Johnson’s Motion [28] under advisement. For the reasons stated on the record and

in the opinion below, Johnson’s Motion [28] is GRANTED, and his sentence is

reduced to time served.

                                       BACKGROUND

      Johnson was born in Fort Pierce, Florida in 1959 and is the oldest of four

brothers. (PSR ¶ 65). He has a good relationship with his siblings, one of whom lives

in Detroit. (Id.). Johnson’s mother, who gave birth to him at age fifteen, also lives in

Detroit. (Id.). The two remain close. (Id.). Johnson’s parents were married for

approximately fifty years but separated shortly before his father’s death in 2017.

(Id.). Johnson, now a father and grandfather himself, has been married once, and is

currently in a committed relationship. (PSR ¶¶ 68-70).

      Although Johnson has a lengthy criminal history, he has never been convicted

of a crime involving violence. (PSR ¶¶ 35-59). The vast majority of his offenses

have involved substance abuse or minor violations like driving without a license.

(Id.). In his PSR interview, Johnson explained that his substance abuse, including a

serious addition to crack cocaine, “affect[ed] his finances and relationships” and

“was out of control.” (PSR ¶¶ 77, 79).

      Substance abuse also appears to have contributed to Johnson’s instant offense.

In November 2017, Johnson attempted to mail a firearm and ammunition from




                                         2 of 11
Case 2:18-cr-20073-AJT-DRG ECF No. 31 filed 09/21/20       PageID.214    Page 3 of 11




Michigan to Colorado via UPS. (PSR ¶ 11). According to Johnson, “[I]f [he] had

been in the right state of mind, [he] wouldn’t have done this.” (PSR ¶ 81).

      Johnson was discovered after UPS employees became suspicious of the

package, which was labeled “shoes,” and reported it to UPS security, who found that

it contained a pistol. (PSR ¶¶ 11-12). The situation was reported to the ATF, which

investigated and traced the package back to Johnson. (PSR ¶ 13). During the course

of the investigation, ATF Agents determined that the pistol had been manufactured

outside of Michigan. (Id.).

      On December 4, 2017, the Agents unsuccessfully attempted to confront

Johnson at a meeting with his probation officer. (PSR ¶ 16). Their attempt failed

after another probationer informed Johnson that “someone was coming to pick him

up,” prompting Johnson to leave the building. (Id.). On December 27, 2017, the

Agents searched Johnson’s residence and recovered, among other things, a rifle,

ammunition, and several containers of marijuana. (PSR ¶ 17). During the search,

Johnson waived his Miranda rights and confessed to sending the package, smoking

and selling marijuana, and keeping a weapon in his home for protection. (PSR ¶ 18).

      Johnson is currently sixty years-old, incarcerated at FCI Elkton, and

scheduled for release on April 29, 2022. Find an Inmate, FED. BUREAU PRISONS,

https://www.bop.gov/mobile/find_inmate/index.jsp (BOP Register No. 56329-039)

(last visited Sept. 20, 2020).



                                      3 of 11
Case 2:18-cr-20073-AJT-DRG ECF No. 31 filed 09/21/20         PageID.215    Page 4 of 11




                                         ANALYSIS

      Section 3582(c)(1) of Title 18 of the U.S. Code, colloquially known as the

compassionate release statue, provides, in relevant part:

      (A)    [T]he court, upon motion of the Director of the Bureau of
             Prisons, or upon motion of the defendant after the defendant has
             fully exhausted all administrative rights to appeal a failure of the
             Bureau of Prisons to bring a motion on the defendant's behalf or
             the lapse of 30 days from the receipt of such a request by the
             warden of the defendant's facility, whichever is earlier, may
             reduce the term of imprisonment (and may impose a term of
             probation or supervised release with or without conditions that
             does not exceed the unserved portion of the original term of
             imprisonment), after considering the factors set forth in section
             3553(a) to the extent that they are applicable, if it finds that—

             (i)       extraordinary and compelling reasons warrant such a
                       reduction.

             [. . .]

             and that such a reduction is consistent with applicable policy
             statements issued by the Sentencing Commission . . . .

18 U.S.C. § 3582(c)(1).

      A. Exhaustion

      Before proceeding to the merits of Johnson’s claim, the Court must first

determine whether Johnson has satisfied the exhaustion requirement of 18 U.S.C. §

3582(c)(1). Johnson was unable to provide the Court with a copy of his original

administrative request for release, however, he was able to provide a letter from FCI

Elkton that appears to deny his request for compassionate release. (Tr. 3). Though



                                       4 of 11
Case 2:18-cr-20073-AJT-DRG ECF No. 31 filed 09/21/20       PageID.216    Page 5 of 11




the letter itself is undated, the envelope in which it was mailed is postmarked July

17, 2020. (Id.). In addition, the Government conceded at the hearing on August 31,

2020 that “the exhaustion question [would] go away” if the Court allowed thirty days

to elapse from Johnson’s most recent request. Consequently, the Court finds that

Johnson has satisfied the exhaustion requirement of § 3582(c)(1).

      “The Court now has three questions to answer: first, whether extraordinary

and compelling reasons warrant a reduction in sentence, second, whether [Johnson]

poses a danger to the community, and third, whether a sentence reduction is

consistent with the § 3553(a) factors.” Crider v. United States, No. 01-81028-1, 2020

U.S. Dist. LEXIS 133233, at *4 (E.D. Mich. July 28, 2020).

      B. Extraordinary and Compelling Reasons for Release

      In order to ascertain whether there are extraordinary and compelling reasons

to release Johnson, the Court must determine if a sentence reduction is “consistent

with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(1)(A). The Application Notes to the relevant policy statement provide the

following:

      1. Extraordinary and Compelling Reasons.—Provided the
      defendant meets the requirements of subdivision (2), extraordinary and
      compelling reasons exist under any of the circumstances set forth
      below:
         (A) Medical Condition of the Defendant.—
             (i) The defendant is suffering from a terminal illness (i.e., a
                 serious and advanced illness with an end of life trajectory).
                 A specific prognosis of life expectancy (i.e., a probability

                                      5 of 11
Case 2:18-cr-20073-AJT-DRG ECF No. 31 filed 09/21/20      PageID.217    Page 6 of 11




                   of death within a specific time period) is not required.
                   Examples include metastatic solid-tumor cancer,
                   amyotrophic lateral sclerosis (ALS), end-stage organ
                   disease, and advanced dementia.
              (ii) The defendant is—
                   (I) suffering from a serious physical or medical
                         condition,
                   (II) suffering from a serious functional or cognitive
                         impairment, or
                   (III) experiencing deteriorating physical or mental health
                         because of the aging process,
              that substantially diminishes the ability of the defendant to
              provide self-care within the environment of a correctional
              facility and from which he or she is not expected to recover.
         [. . .]
         (D) Other Reasons.—As determined by the Director of the Bureau
         of Prisons, there exists in the defendant's case an extraordinary and
         compelling reason other than, or in combination with, the reasons
         described in subdivisions (A) through (C).

U.S.S.G. 1B1.13. Here, Johnson has presented “Other Reasons” in combination

with “Medical Condition[s]” to warrant compassionate release.

      Johnson is sixty-one years-old and has been hypertensive since 2018. (PSR ¶

65; ECF No. 28-2, PageID.152-53). Hypertension is recognized by the CDC as a

condition that may increase the risk of severe illness from COVID-19. See People

with Certain Medical Conditions, CTRS. FOR DISEASE CTRL. & PREVENTION,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last updated Aug. 14, 2020). In addition to his advanced

age and high blood pressure, Johnson also suffers from chronic viral Hepatitis C,

latent tuberculosis, hyperlipidemia, and a BMI of 29.8. (ECF No. 28-2, PageID.153,



                                      6 of 11
Case 2:18-cr-20073-AJT-DRG ECF No. 31 filed 09/21/20         PageID.218   Page 7 of 11




172). This Court has recognized that several of these conditions, either alone or in

combination with one another, can make individuals more vulnerable to COVID-19.

See, e.g., United States v. Andrade, No. CR 16-20751, 2020 WL 5505344, at *3

(E.D. Mich. Sept. 11, 2020) (BMI of 29.9); United States v. Watkins, No. 15-20333,

2020 WL 4016097, at *2 (E.D. Mich. July 16, 2020) (latent tuberculosis); Cotton v.

United States, No. CR 16-20222-8, 2020 WL 3488752, at *3 (E.D. Mich. June 26,

2020) (“The CDC has recognized hyperlipidemia, along with other chronic diseases,

as prevalent in patients hospitalized due to COVID-19.”).

      In light of the fact that “half the population [at FCI Elkton] have been or are

currently infected” with COVID-19, the Court finds that Johnson’s medical

conditions constitute extraordinary and compelling reasons for release. (ECF No. 28,

PageID.128). Indeed, the Government seemed to concede as much at the hearing by

stating that “there’s no chance [Johnson is] not at risk.” (Tr. 9).

      C. Dangerousness

      Federal Sentencing Guideline 1B1.13 provides for compassionate release only

when “[t]he defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).” The Government argues that

Johnson poses a danger upon release because he was dangerous at the time of

sentencing. (ECF No. 30, PageID.205).




                                        7 of 11
Case 2:18-cr-20073-AJT-DRG ECF No. 31 filed 09/21/20        PageID.219    Page 8 of 11




      Since entering BOP custody, Johnson has received zero disciplinary

infractions. (ECF No. 28-4, PageID.179). Johnson has also completed several

hundred hours of educational courses and programming, including the Drug

Education course and the Non-Residential Drug Treatment Program. (ECF No. 28-

5, PageID.181; ECF No. 28-6, PageID.185). Johnson’s successful completion of

these drug programs is particularly relevant to the Court’s assessment of

dangerousness, as Johnson’s history of substance abuse goes both his current offense

and the vast majority of his criminal history. The Government seemed to agree to

some extent at the hearing, conceding that Johnson may actually be less dangerous

now than he was at the time of sentencing in light of his program participation. (Tr.

16). Upon release, Johnson would have the support of both his mother and brother,

including housing. (ECF No. 28, PageID.145). Johnson would also be well-placed

to find work as a handyman, building off his prior work experience. (PSR ¶ 87).

      Consequently, while the Government is correct that Johnson has a lengthy

criminal record, the Court is not persuaded that Johnson will pose a danger upon

release. Johnson, who has never been convicted of a crime of violence, has struggled

with a severe substance abuse disorder for many years. (PSR ¶¶ 35-59, 77-82). The

majority of his prior convictions stem from this disorder, and the Court finds that he

has worked hard to secure treatment while in prison. This initiative, combined with




                                       8 of 11
Case 2:18-cr-20073-AJT-DRG ECF No. 31 filed 09/21/20       PageID.220    Page 9 of 11




his exemplary disciplinary record and the support he can expect from his family,

persuades the Court that Johnson will not pose a danger if released.

      Section 3553(a) Factors

      The last step a district court contemplating a motion for compassionate

release must take is to consider the sentencing factors provided by 18 U.S.C. §

3553(a). Those are as follows:

       (a) Factors to be considered in imposing a sentence. The court shall
           impose a sentence sufficient, but not greater than necessary, to
           comply with the purposes set forth in paragraph (2) of this
           subsection. The court, in determining the particular sentence to be
           imposed, shall consider—
           (1) the nature and circumstances of the offense and the history and
               characteristics of the defendant;
           (2) the need for the sentence imposed—
               (A) to reflect the seriousness of the offense, to promote
                       respect for the law, and to provide just punishment for
                       the offense;
               (B) to afford adequate deterrence to criminal conduct;
               (C) to protect the public from further crimes of the
                       defendant; and
               (D) to provide the defendant with needed educational or
                       vocational training, medical care, or other correctional
                       treatment in the most effective manner;
           (3) the kinds of sentences available;
           (4) the kinds of sentence and the sentencing range established
               for—
     `         (A) the applicable category of offense committed by the
                       applicable category of defendant as set forth in the
                       guidelines—
               [. . .]
           (5) any pertinent policy statement—
               [. . .]




                                      9 of 11
Case 2:18-cr-20073-AJT-DRG ECF No. 31 filed 09/21/20       PageID.221    Page 10 of 11




           (6) the need to avoid unwarranted sentence disparities among
               defendants with similar records who have been found guilty of
               similar conduct; and
           (7) the need to provide restitution to any victims of the offense.

 18 U.S.C. § 3553(a)

       The Court’s consideration of these factors is demonstrated both in this

 opinion’s analysis of U.S.S.G. 1B1.13 and on the record of the August 31, 2020

 hearing. Given that this was a non-violent crime and Johnson’s first time in federal

 custody, the Court finds that the nearly three years he has served thus far will

 sufficiently deter any future criminal conduct. This period of incarceration has also

 promoted Johnson’s respect for the law, as evidenced by his absence of disciplinary

 history while incarcerated. Moreover, because of the pandemic, very few

 rehabilitative services are currently available to Johnson at FCI Elkton, where he

 remains at risk. Consequently, a sentence reduction to time served is consistent with

 the § 3553(a) factors.

                                     CONCLUSION

       IT IS ORDERED that Johnson’s Motion for Early Release [28] is

 GRANTED and that his sentence is reduced to time served.

       IT IS FURTHER ORDERED that Johnson be IMMEDIATELY

 RELEASED to begin his three-year term of SUPERVISED RELEASE, as

 outlined by the September 28, 2018 Judgment (ECF No. 22, PageID.93), including

 the following Special Conditions:

                                       10 of 11
Case 2:18-cr-20073-AJT-DRG ECF No. 31 filed 09/21/20   PageID.222   Page 11 of 11




      The defendant shall undergo a strict fourteen-day quarantine upon
      release and shall fully comply with any applicable state or local
      stay-at-home orders, social distancing guidelines, or other public
      health restrictions.

      The defendant shall participate in a program approved by the
      Probation Department for substance abuse, which may include
      testing to determine if the defendant has reverted to the use of
      drugs or alcohol, if necessary.


      SO ORDERED.

                                    s/Arthur J. Tarnow
                                    Arthur J. Tarnow
 Dated: September 21, 2020          Senior United States District Judge




                                   11 of 11
